Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.


DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-14 and 20-21, drawn to a method of treating a person with a substance abuse disorder comprising the steps of administering to a patient afflicted with a substance abuse disorder a chemokine receptor antagonist pharmaceutical composition in a therapeutically effective does, the composition comprising a D-peptide chemokine receptor antagonist and a pharmaceutically acceptable carrier, the receptor antagonist further comprising five contiguous amino acids having the general formula A-B-C-D-E and all the amino acids being the D stereoisomeric configuration, classified in A61P25/30, for example.
2. Claims 15-19, drawn to a method of reducing risk of substance dependence in a patient comprising the steps of administering, to a patient taking an addictive substance, a chemokine receptor antagonist pharmaceutical composition in a therapeutically effective dose, the composition comprising a D-peptide chemokine receptor antagonist and a pharmaceutically acceptable carrier, the receptor antagonist further comprising five contiguous amino acids having the general formula A-B-C-D-E , classified in A61P25/36, for example.
The inventions are independent or distinct, each from the other because:
Inventions 1 and2 are directed to related method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed involve different patient population and different end points. Further, search for one would not necessarily lead to the other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A single disclosed species of a fully defined sequence of A-B-C-D-E;
A single disclosed species of the symptoms associated with the substance abuse;
A single disclosed species of substance abuse disorder;
A single disclosed species of component E modification;
A single disclosed species of addictive substance.
The species are independent or distinct because the peptide having the general structure A-B-C-D-E involve different amino acid contents, leading to different structures. Further, search for one would not necessarily lead to the other. Different symptoms associated with the substance abuse are different in different patients. Further, search for one would not necessarily lead to the other. Different substance abuse disorders are different because of different patient population and different end points. Further, search for one would not necessarily lead to the other. Different component E modifications are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different addictive substances are different due to the substances involved. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
IF GROUP 1 or 2 is elected, Applicant is required to elect a single disclosed species of a fully defined sequence A-B-C-D-E wherein ALL of the variables are elected to arrive at a single disclosed species of a peptide sequence (e.g., SEQ ID NO: 1). If Group 1 is elected, Applicant is further required to elect a single disclosed species of a symptom (e.g., withdrawal symptoms), a single disclosed species of substance abuse disorder (opioid abuse disorder and the species of opioid abuse disorder is opioid intoxication (claims 2-3)), and a single disclosed species of E modification, if involved (e.g., amidated). If Group 2 is elected, Applicant is further required to elect a single disclosed species of additive substance (e.g., psychostimulant and the species of psychostimulant is cocaine).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654